Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of copending Application No. 16/568,267 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘267 teaches the same polyimide/polyetherimide blend composition with the same properties. ‘267 recites the molecular weight and it would have been obvious to one of ordinary skill in the art to arrive at the claimed molecular weight to affect fiber properties. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Doucoure et al. (PG Pub. 2016/0303498) in view of in view of Gallucci et al. (US Pat. 8,722,187) as evidenced by Chai et al. (Polymeric Synthetic Materials Science, Beijing Institute of Technology Press, Jan. 31, 2019).
Regarding claim 1, Doucoure et al. teach a meltblown nonwoven comprising a plurality of meltblown fibers adhered to each other wherein the material of each of the plurality of meltblown fibers comprises polyetherimide and polyimide as taught from a list of polymers, but does not go in to the specifics of the polymers. However, Gallucci et al. teach a fiber comprising polyetherimide and a polyimide wherein a glass transition of the polyimide is 110-300 degrees Celsius [4:61-67; 1:44-50] in order to improve melt flow. The previous combination is silent regarding the claimed thermogravimetric loss. However, as evidenced by Polymeric Synthetic Materials Science, the polyimide of Gallucci possesses the claimed 10% thermogravimetric loss temperature inherently. The previous combination is silent regarding the claimed viscosity and solid content when dissolved in NMP. However, Yang et al. discloses that Ultem resins have a viscosity within the claimed range in 20% by weight solution in NMP as shown in Figures 1-2. It is also known in the art that solid content affect rheological properties. It would have been obvious to one of ordinary skill in the art to arrive at the claimed viscosity and solid content in order to achieve the desired properties as is known in the art. It would have been obvious to one of ordinary skill in the art to use the composition of Gallucci et all in Doucoure et al. in order to improved melt flow and arrive at the claimed invention.
Regarding claim 2, the previous combination is silent regarding the claimed amount of polyimide relative to the polyetherimide. However, given Gallucci et al. teach combinations of the tow, it would have been obvious to ne one of ordinary skill in the art to arrive at the claimed amount of polyimide relative to the polyetherimide in order to affect the fiber properties and arrive at the claimed invention.
Regarding claim 3, Doucoure et al. teach each of meltblown fibers has the claimed diameter.
 Regarding claims 4-6, The previous combination is silent regarding the claimed properties. However, given the previous combination teaches a meltblown fabric made of such similar materials in such similar amounts, the claimed properties are necessarily inherent to meltblown nonwoven of the previous combination.
Regarding claim 7, Doucoure et al. teach the claimed meltblown temperature. 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lamanna et al. (US Patent 6,372,829) in view of Gallucci et al. (US Pat. 8,722,187) evidenced by Chai et al. (Polymeric Synthetic Materials Science, Beijing Institute of Technology Press, Jan. 31, 2019).
Regarding claim 1, Lamanna et al. teach a meltblown nonwoven comprising a plurality of meltblown fibers adhered to each other wherein the material of each of the plurality of meltblown fibers comprises polyetherimide and polyimide as taught from a list of polymers, but does not go in to the specifics of the polymers. However, Gallucci et al. teach a fiber comprising polyetherimide and a polyimide wherein a glass transition of the polyimide is 110-300 degrees Celsius in order to improve melt flow [4:61-67; 1:44-50]. The previous combination is silent regarding the claimed thermogravimetric loss. However, as evidenced by Polymeric Synthetic Materials Science, the polyimide of Gallucci possesses the claimed 10% thermogravimetric loss temperature inherently. The previous combination is silent regarding the claimed viscosity and solid content when dissolved in NMP. However, Yang et al. discloses that Ultem resins have a viscosity within the claimed range in 20% by weight solution in NMP as shown in Figures 1-2. It is also known in the art that solid content affect rheological properties. It would have been obvious to one of ordinary skill in the art to arrive at the claimed viscosity and solid content in order to achieve the desired properties as is known in the art. It would have been obvious to one of ordinary skill in the art to use the composition of Gallucci et all in Lamanna et al. in order to improved melt flow and arrive at the claimed invention.

Regarding claim 2, the previous combination is silent regarding the claimed amount of polyimide relative to the polyetherimide. However, given Gallucci et al. teach combinations of the tow, it would have been obvious to ne one of ordinary skill in the art to arrive at the claimed amount of polyimide relative to the polyetherimide in order to affect the fiber properties and arrive at the claimed invention.
Regarding claim 3, Lamanna et al. teach each of meltblown fibers has the claimed diameter.
Regarding claims 4-6, The previous combination is silent regarding the claimed properties. However, given the previous combination teaches a meltblown fabric made of such similar materials in such similar amounts with such similar end uses, the claimed properties are necessarily inherent to meltblown nonwoven of the previous combination.
Regarding claim 7, Lamanna et al. teach the claimed meltblowing temperature in US Patent 5,300,357 which is incorporated and further the claimed meltblowing temperature would have been obvious to one of ordinary skill in the art as is known in the art when meltblowing polymers including polyetherimides and polyimides.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Doucoure et al. (PG Pub. 2016/0303498) in view of Donovan et al (Pg Pub.  2008/0119616) with evidence provided by Fay et al (US Pat. 5,889,139) and with evidence provided by Hara et al (US Pat. 4,764,427) and Yamashita et al (US Pat. 5,480,965).
Regarding claims 1-2, Doucoure et al. teach a meltblown nonwoven comprising a plurality of meltblown fibers adhered to each other wherein the material of each of the plurality of meltblown fibers comprises polyetherimide and polyimide as taught from a list of polymers, but does not go in to the specifics of the polymers. However, Donovan discloses a blend of a first polyimide and a second polyimide [abstract] wherein the second polyimide has a glass transition temperature of 150°C or more [0036] and the Example 1 includes 95 parts by weight polyetherimide 1 (PEI 1) as the first polyimide [Tables 1 and 2] and 5 parts by weight of a polyetherimide 2 (PEI 2) prepared from a bisphenol-A dianhydride (the first exemplified dianhydride in Applicant's specification) and diamino diphenyl sulfone (the third exemplified diamine in Applicant’s specification)  in order to provide a blend without delamination and improved heat resistance [Tables 1 and 2]. Donovan teaches that the first and second polyimides therein have a Mw of 5000 to 100,000 g/mol and preferably 10,000 to 80,000 g/mol [0034]. Donovan does not disclose the 10% thermogravimetric weight loss temperature. Fay discloses similar polyimides to the specification and to Donovan with aromatic diamines and aromatic tetracarboxylic dianhydrides [cols 3-4] and teaches that the 10wt% TGA loss temperature is between 407 and 525°C including temperatures within the claimed range. Fay teaches, therefore, that the typical 10wt% TGA loss temperature for aromatic polyimides is within the claimed range are expected from the regular practice of the art including Donovan.
Donovan does not disclose the claimed viscosity of 100 cP to 250 cP at solids content of 30wt% in solution with NMP. However, Hara discloses that Ultem resins have a viscosity of 300 cP in 20% by weight solution in NMP [Example 3] whereas the structure of Ultem is made from the first diamine monomer and tetracarboxyl dianhydride monomer of the instant specification [see US 5086125 A, col 11 lines 1-19] and are typical monomers used to make the first and second polyimides of Donovan [Table 1, PEI 1-3, 0032 of Donovan] Furthermore, Yamashita teaches aromatic polyimides with similar structure to the claimed polyimides and those of Donovan [abstract] wherein at 1-50wt% in solution with general purpose solvent a polyimide has the viscosity of 10 to 100,000 cps [col 40 line 55 through col 41 line 3]. Yamashita and Hara teach therefore that the claimed solution viscosity is very close to common polyimide solvents of the same structure and are expected from the regular practice of polyimide polymer preparation including the polyimides of Donovan.
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
It would have been obvious to one of ordinary skill in the art to use the composition of Donovan et al. in Doucoure et al. in order to provide a blend without delamination and improved heat resistance and arrive at the claimed invention.
Regarding claim 3, Doucoure et al. teach each of meltblown fibers has the claimed diameter.
 Regarding claims 4-6, The previous combination is silent regarding the claimed properties. However, given the previous combination teaches a meltblown fabric made of such similar materials in such similar amounts, the claimed properties are necessarily inherent to meltblown nonwoven of the previous combination.
Regarding claim 7, Doucoure et al. teach the claimed meltblown temperature. 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Doucoure et al. (PG Pub. 2016/0303498) in view of Lamanna et al. (US Patent 6,372,829) in view of Donovan et al (PG Pub. 2008/0119616) with evidence provided by Fay et al (US Pat. 5,889,139) and with evidence provided by Hara et al (US Pat. 4,764,427) and Yamashita et al (US Pat. 5,480,965).
Regarding claims 1-2, Lamanna et al. teach a meltblown nonwoven comprising a plurality of meltblown fibers adhered to each other wherein the material of each of the plurality of meltblown fibers comprises polyetherimide and polyimide as taught from a list of polymers, but does not go in to the specifics of the polymers. However, Donovan discloses a blend of a first polyimide and a second polyimide [abstract] wherein the second polyimide has a glass transition temperature of 150°C or more [0036] and the Example 1 includes 95 parts by weight polyetherimide 1 (PEI 1) as the first polyimide [Tables 1 and 2] and 5 parts by weight of a polyetherimide 2 (PEI 2) prepared from a bisphenol-A dianhydride (the first exemplified dianhydride in Applicant's specification) and diamino diphenyl sulfone (the third exemplified diamine in Applicant’s specification)  in order to provide a blend without delamination and improved heat resistance [Tables 1 and 2]. Donovan teaches that the first and second polyimides therein have a Mw of 5000 to 100,000 g/mol and preferably 10,000 to 80,000 g/mol [0034]. Donovan does not disclose the 10% thermogravimetric weight loss temperature. Fay discloses similar polyimides to the specification and to Donovan with aromatic diamines and aromatic tetracarboxylic dianhydrides [cols 3-4] and teaches that the 10wt% TGA loss temperature is between 407 and 525°C including temperatures within the claimed range. Fay teaches, therefore, that the typical 10wt% TGA loss temperature for aromatic polyimides is within the claimed range are expected from the regular practice of the art including Donovan.
Donovan does not disclose the claimed viscosity of 100 cP to 250 cP at solids content of 30wt% in solution with NMP. However, Hara discloses that Ultem resins have a viscosity of 300 cP in 20% by weight solution in NMP [Example 3] whereas the structure of Ultem is made from the first diamine monomer and tetracarboxyl dianhydride monomer of the instant specification [see US 5086125 A, col 11 lines 1-19] and are typical monomers used to make the first and second polyimides of Donovan [Table 1, PEI 1-3, 0032 of Donovan] Furthermore, Yamashita teaches aromatic polyimides with similar structure to the claimed polyimides and those of Donovan [abstract] wherein at 1-50wt% in solution with general purpose solvent a polyimide has the viscosity of 10 to 100,000 cps [col 40 line 55 through col 41 line 3]. Yamashita and Hara teach therefore that the claimed solution viscosity is very close to common polyimide solvents of the same structure and are expected from the regular practice of polyimide polymer preparation including the polyimides of Donovan.
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
It would have been obvious to one of ordinary skill in the art to use the composition of Donovan et al. in Lamanna et al. in order to provide a blend without delamination and improved heat resistance and arrive at the claimed invention.
Regarding claim 3, Lamanna et al. teach each of meltblown fibers has the claimed diameter.
Regarding claims 4-6, The previous combination is silent regarding the claimed properties. However, given the previous combination teaches a meltblown fabric made of such similar materials in such similar amounts with such similar end uses, the claimed properties are necessarily inherent to meltblown nonwoven of the previous combination.
Regarding claim 7, Lamanna et al. teach the claimed meltblowing temperature in US Patent 5,300,357 which is incorporated and further the claimed meltblowing temperature would have been obvious to one of ordinary skill in the art as is known in the art when meltblowing polymers including polyetherimides and polyimides.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789